Citation Nr: 0926933	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-40 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to May 
1952, September 1952 to September 1955, and December 1955 to 
June 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Roanoke, Virginia (RO).  

During the veteran's February 2009 Board hearing, his 
representative raised the issue of whether clear and 
unmistakable evidence existed in a December 1973 rating 
decision which granted a single, combined evaluation for the 
veteran's spine and bilateral hip disorders.  Accordingly, 
the issue is referred to the RO for the appropriate 
development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDING OF FACT

The veteran's service-connected disabilities do not cause 
loss or permanent loss of use of one or both feet, loss or 
permanent loss of use of one or both hands, permanent 
impairment of vision of both eyes to the required specified 
degree, or anklyosis of one or both knees, or of one or both 
hips.  


CONCLUSION OF LAW

The criteria for entitlement to financial assistance for 
automotive and/or adaptive equipment are not met.  38 
U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.808 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for financial assistance 
for automotive and/or adaptive equipment, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in October 
2006 satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Additionally, review of the 
claims file reveals that the veteran was not notified of 
regulations pertinent to the establishment of an effective 
date and of the disability rating.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the veteran is 
not prejudiced by this lack of notice.  His claim is for 
entitlement to financial assistance for automotive and/or 
adaptive equipment, which involves neither an effective date 
nor a disability rating.  Id.

The veteran's service treatment records and VA medical 
treatment records have been obtained; the veteran has not 
identified any pertinent private treatment records.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Review of the claims 
file reveals that the no requests were made to the Social 
Security Administration (SSA) for potential disability 
determinations and/or the medical records considered in 
making those decisions.  However, the veteran has not 
indicated that he is in receipt of SSA disability benefits, 
and there is no other information of record that suggests 
such benefits have been awarded.  38 C.F.R. § 3.159 (c) (2).  
A VA spine examination was previously conducted in April 
2005, and a fee-based examination was conducted in February 
2008.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 


U.S. ____ (2009); 129 S. Ct. 1696, 2009 WL 1045952, U.S., 
April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

The veteran claims entitlement to financial assistance for 
the purchase of an automobile and/or other adaptive 
equipment.  Specifically, in his October 2006 statement in 
support of his claim, he indicated that he was unable to walk 
more than 75 feet without stopping.  Clinicians at a VA 
medical facility approved a scooter to cover longer 
distances, but reported that he was unable to get it into and 
out of his current vehicle, and concluded that he needed a 
larger car or van to transport the scooter to his various 
destinations.  Service connection is in effect for ankylosing 
spondylitis and disc degeneration of the thoracolumbar spine, 
with osteoarthritis of the hips and cervical spine, currently 
evaluated as 100 percent disabling; and hemorrhoids, 
currently evaluated as noncompensable.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003, 5243 (2008); 38 C.F.R. § 4.114, 
Diagnostic Code 7336 (2008).  

Eligibility for financial assistance in the purchase of an 
automobile or other conveyance and of basic entitlement to 
necessary adaptive equipment exists where a veteran exhibits 
one of the following as the result of service-connected 
disorder:  (i) 


loss or permanent loss of use of one or both feet; (ii) loss 
or permanent loss of use of one or both hands; or (iii) 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye with 
corrective glasses or central visual acuity of more than 
20/200 if there is a field defect of a certain type.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For 
adaptive equipment eligibility only, service-connected 
anklyosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. § 3901; 38 
C.F.R. § 3.808(b).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350 (a) (2).  The determination 
will be made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance, propulsion, etc., in the case of 
a foot, could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a) (2).  Examples 
that constitute loss of use of a foot or hand include 
extremely unfavorable anklyosis of the knee, or complete 
anklyosis of two major joints of an extremity, shortening of 
the lower extremity of 3.5 inches or more, complete paralysis 
of the external popliteal (common peroneal) nerve and 
consequent foot drop, accompanied by characteristic organic 
changes, including trophic and circulatory disturbances and 
other concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. §§ 3.350 (a) (2) (a), (b), 4.63.

In this case, the evidence does not show that the veteran's 
service-connected disorders results in the requisite visual 
impairment; the record does not reflect that the veteran has 
an eye disorder, or decreased visual acuity that would 
satisfy the pertinent criteria.  The evidence also does not 
show that the veteran has loss of or permanent loss of use of 
either of his upper extremities.  Indeed, the February 2008 
fee-based examination report does not reflect that the 
veteran has any upper extremity impairment; physical 
examination of the upper extremities at that time was normal, 
and the examiner noted that the veteran was able to use his 
hands in completing his activities of daily living.  38 
C.F.R. § 3.350.  

The evidence also does not indicate loss or permanent loss of 
use of one or both of the veteran's feet.  38 C.F.R. § 3.350 
(a) (2) (a), (b), 4.63.  As noted above, the determination as 
to whether loss or loss of use of a foot exists is will be 
made on the basis of whether the actual remaining function, 
e.g. balance, propulsion, etc., in the case of a foot, could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a) (2).  To that end, a May 
2006 VA outpatient treatment record, as well as the April 
2005 VA spine and February 2008 fee-based examination 
reports, reflects that the veteran is able to drive his 
current motor vehicle without any adaptive equipment; 
specifically, there is no evidence to show that the veteran 
is unable to use both of his feet to operate the vehicle 
pedals appropriately.  Moreover, as noted by the February 
2008 fee-based examiner, the veteran's service-connected 
disabilities do not cause loss or permanent loss of use of 
both feet, as he ambulates on both feet, albeit limited by 
his respiratory condition, and is able to sit, stand, and 
walk with use of a cane.

As noted above, loss of use of a foot or hand can also 
include unfavorable anklyosis of the knee, complete anklyosis 
of 2 major joints of an extremity, shortening of the lower 
extremity, or complete paralysis of the external popliteal 
nerve.  38 C.F.R. §§ 3.350 (a) (2) (a), (b), 4.63.  However, 
none of these examples are shown in the record.  There is no 
evidence of shortening of either lower extremity or of 
paralysis of the external popliteal nerve.  Moreover, 
anklyosis is defined as "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing SAUNDERS ENCYCLOPEDIA 
AND DICTIONARY OF MEDICINE, NURSING, AND ALLIED HEALTH 68 (4th ed. 
1987)).  However, the February 2008 fee-based examination 
report noted that the veteran's bilateral knee range of 
motion was good.  Finally, although service-connection is in 
effect for ankylosing spondylitis of the thoracolumbar spine, 
the spine is not an extremity.  See 38 C.F.R. §§ 3.350 (a) 
(2) (a), (b), 4.63.

With respect to for adaptive equipment eligibility only, 
service-connected anklyosis of one or both knees or one or 
both hips is sufficient to show entitlement.  38 


U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).  However, the range of 
motion of the hips during the April 2005 VA examination was 
to 0 degrees of extension, to 50 degrees of flexion, to 30 
degrees of abduction, and to 10 degrees of adduction 
bilaterally.  Similarly, the February 2008 fee-based 
examination report reflects that the range of motion of both 
the bilateral knees and the bilateral hips was good, and that 
there was no anklyosis in either knee or either hip.  As 
anklyosis is not shown, the veteran is also not eligible for 
adaptive equipment only.  See 38 U.S.C.A. § 3901; 38 C.F.R. § 
3.808(b). 

The veteran has argued, in his October 2006 statement in 
support of his claim, as well as at his February 2009 Board 
hearing, that he requires automobile and/or adaptive 
equipment as a result of his service-connected disabilities 
because he requires his scooter to ambulate more than a short 
distance and is unable to transport that scooter in his 
current motor vehicle.  However, the record reflects that the 
scooter was provided by the VA medical facility in May 2006 
after it was determined that a manual wheelchair was no 
longer an appropriate means for transportation; a separate 
May 2006 VA outpatient treatment record reflects that the 
dypsnea on exertion, secondary to a pulmonary embolism, was 
the factor most limiting mobility.  A June 2006 VA outpatient 
treatment record reflects that the pulmonary embolism may 
have resulted from the "prolonged recuperation period" 
after an October 2005 esophageal perforation and 
esophogetcomy, which also likely caused decreased mobility.  
April 2006 and May 2006 VA outpatient treatment records also 
reflect that the veteran's wife was no longer able to push 
the manual wheelchair, and that the veteran was unable to 
propel himself in the wheelchair due to impingement of the 
right shoulder and dypsnea on exertion, both of which are 
nonservice-connected conditions.  Only service-connected 
conditions may be considered in determining whether financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment is warranted.  See 38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).

Accordingly, because neither the veteran's service-connected 
spine and hip disorder nor his service-connected hemorrhoids 
cause the requisite visual impairment or the 


loss or permanent loss of use of one or both hands or one or 
both feet, entitlement to financial assistance in the 
purchase of an automobile or other conveyance and/or of basic 
entitlement to necessary adaptive equipment is not warranted.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to automobile and/or adaptive equipment is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


